DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/8/22. No claims have been amended, cancelled, or newly added. Thus, claims 1-22 are presently pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (2004/0097852).
With respect to claim 15, Boyd discloses a method comprising a device of a human user (10, fig 1); an accessory (2, fig 1) configured to communicate with the device ([0011], lines 9-12), the accessory including a motor (1, fig 2); the accessory are configured to receive audio data using the device (see [0006], lines 1-6); identify at least one parameter of the audio data (audio signal, [0006], lines 6-8), the at least one parameter having one or more parameter values (frequency and audio level; see [0006], lines 13-17); convert the one or more parameter values into one or more action signals (see [0006], lines 12-17); and control the motor using the one or more action signals (see [0014], lines 1-4 to perform a predefined act of the accessory (vibration) at a parameter-dependent intensity (frequency of the sound causes different vibration frequency; [0006], lines 17-20) synchronously with receiving the audio data; wherein the predefined act sexually stimulates the human user (see [0002], lines 1-3).
With respect to claim 16, Boyd discloses that the at least one parameter is frequency (see [0014], lines 1-4 of Boyd).
With respect to claim 17, Boyd discloses the predefined act of the accessory that sexually stimulates the human user is vibration (see [0013], lines 20-23 of Boyd).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (2004/0097852) in view of Tuck (2012/0179077).
With respect to claim 1, Boyd discloses a system (30, fig 1), comprising an accessory control module (17/19/20/23, fig 2), a processor (11, fig 3); a device of a human user (10, fig 1); and an accessory (2, fig 1) configured to communicate with the device ([0011], lines 9-12), the accessory including a motor (1, fig 2); wherein the accessory control module, the processor, and the accessory are configured to receive audio data using the device (see [0006], lines 1-6); identify at least one parameter of the audio data (audio signal, [0006], lines 6-8), the at least one parameter having one or more parameter values (frequency and audio level; see [0006], lines 13-17); convert the one or more parameter values into one or more action signals (see [0006], lines 12-17); and control the motor using the one or more action signals (see [0014], lines 1-4 to perform a predefined act of the accessory (vibration) at a parameter-dependent intensity (frequency of the sound causes different vibration frequency; [0006], lines 17-20) synchronously with receiving the audio data; wherein the predefined act sexually stimulates the human user (see [0002], lines 1-3), but lacks the accessory control module comprising computer executable code stored in non-volatile memory.
However, Tuck teaches a vibrating device system (fig 8) with an accessory (vibrator; 10, fig 8) comprising computer-executable code (audio signal; see [0049], lines 13-17) stored in non-volatile memory ([0037], lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory control module of Boyd to include a memory as taught by Tuck so as to provide a well-known storage for the programs. 
With respect to claim 2, the modified Boyd shows that the at least one parameter is frequency (see [0014], lines 1-4 of Boyd).
With respect to claim 3, the modified Boyd shows the predefined act of the accessory that sexually stimulates the human user is vibration (see [0013], lines 20-23 of Boyd).
With respect to claim 8, the modified Boyd shows the audio data is sound detected by the device in real-time ([0016], lines 3-5 of Boyd).
Claims 4-6, 9-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Tuck as applied to claims 1 and 15 above, and further in view of Chiu (2006/0247561).
With respect to claim 4, the modified Boyd shows all the elements as claimed above but lacks the accessory control module, the processor, the device, and the accessory configured to change proportionally to a change of the one or more parameter values.
However, Chiu teaches a control module (1/4/5, fig 2) configured to change a parameter-dependent intensity (speed, frequency, intensity, see [0006], lines 2-4 and [0052], lines 6-8) of the predefined act proportionally to a change of the parameter vale synchronously with receiving audio data (see [0054], lines 1-3 and 8-10; the vibrators vary speed based on the change in the music rhythm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Boyd to change synchronously with the change in audio as taught by Chiu so as to provide a continuous massage with a variety of speed for increased therapeutic affects for the user.
With respect to claim 5, the modified Boyd shows all the elements as claimed above but lacks the audio data is a data stream of music, the parameter- dependent intensity of the predefined act changes proportionally to the one or more parameter values that correspond to the rhythm of the music.
However, Chui teaches that when the audio data is a data stream of music (CD, see [0051], lines 1-3 of Chiu), the parameter- dependent intensity of the predefined act changes proportionally to the one or more parameter values that correspond to the rhythm of the music synchronously with receiving or obtaining the data stream of the music (see [0054], lines 1-3 and 8-10 of Chiu).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Boyd to change synchronously with the change in audio as taught by Chiu so as to provide a continuous massage with a variety of speed for increased therapeutic affects for the user.
With respect to claim 6, the modified Boyd shows all the elements as claimed above but lacks increase, synchronously with receiving or obtaining the audio data, the parameter-dependent intensity that is a motion amplitude of the accessory as the one or more parameter values increases.
However, Chui teaches increasing, synchronously with receiving or obtaining the audio data, the parameter-dependent intensity that is a motion amplitude of the accessory as the one or more parameter values increases (see [0054], lines 1-3 and 8-10 of Chiu; as the rhythm changes the vibration change so as the music increases the accessory amplitude would change in succession).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Boyd to change synchronously with the change in audio as taught by Chiu so as to provide a continuous massage with a variety of speed for increased therapeutic affects for the user.
	With respect to claim 9, the modified Boyd shows detecting and recording sound in real-time at a location of the device ([0016], lines 3-5 of Boyd) but lacks the audio data being music.
	However, Chui teaches the audio data using the device includes playing streamed online music in real-time (audio input music) and playing music locally stored on the device in real-time (CD, see [0051], lines 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the audio data of Boyd to include music as taught by Chui so as to provide various sounds for different stimulating effects. 
	With respect to claim 10, the modified Boyd shows when the audio data is music played in real-time (CD, see [0051], lines 1-3 of Chui), converting the one or more parameter values into the one or more action signals includes decomposing a data file of the audio data in real-time to obtain the one or more parameter values (see [0052], lines 1-5 of Chui); and controlling the motor includes actuating the accessory that is a sexual stimulation device (vibrators with intended use of sexual pleasure; 2, fig 1 of Boyd) to perform the predefined act at the parameter-dependent intensity that is a motion amplitude of the sexual stimulation device to sexually stimulate the human user (after modification by Chui the massager is activated after the signal is decomposed and instructions are sent to the massager; see [0052], lines 5-8 of Chui).
With respect to claim 18, the modified Boyd shows all the elements as claimed above but lacks increase, synchronously with receiving or obtaining the audio data, the parameter-dependent intensity that is a motion amplitude of the accessory as the one or more parameter values increases.
However, Chui teaches increasing, synchronously with receiving or obtaining the audio data, the parameter-dependent intensity that is a motion amplitude of the accessory as the one or more parameter values increases (see [0054], lines 1-3 and 8-10 of Chiu; as the rhythm changes the vibration change so as the music increases the accessory amplitude would change in succession).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Boyd to change synchronously with the change in audio as taught by Chiu so as to provide a continuous massage with a variety of speed for increased therapeutic affects for the user.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Tuck as applied to claim 1 above, and further in view of Konik (10483784).
With respect to claim 7, the modified Boyd shows the wireless communication (28, fig  of Boyd) between the motor (24, fig 4 of Boyd) and drive circuit (23, fig 4 of Boyd) but lacks an application installed on the device, configured to send commands via Bluetooth to the accessory to perform the predefined act via the one or more action signals.
	However, Konik teaches an accessory (201, fig 2A) with a human device (smartphone; 205, fig 2A) with an application (20Z, fig 2A) configured to send commands via Bluetooth (col. 9, lines 39-45) to the accessory to perform the predefined act (see col. 14, lines 9-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the human device of the modified Boyd to include a control application as taught by Konik so as to control the device remotely from a personal mobile device. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Tuck and Chui as applied to claim 1 above, and further in view of Joong (KR 101256565).
With respect to claim 12, the modified Boyd shows all the elements as claimed above but lacks acquiring one or more designated frequency bands of the audio data; and 34generating the one or more action signals to drive the accessory to perform the predefined act based on the one or more designated frequency bands.
However, Joong teaches sound control by acquiring one or more designated frequency bands of audio data (see [0001], lines 2-3 of translation); and 34generating action signals to drive an accessory to perform the predefined act (see [0001], line 4) based on the one or more designated frequency bands (see [0001], lines 3-4); wherein each of the one or more designated frequency bands is a collection of frequencies within a certain range (low frequency also the driving of the vibration is only in the rhythm of the music, see [0062], lines 6-7 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory module of Boyd to include the frequency bands as taught by Joong so as to provide stimulation to the user within a safe and effective range.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Tuck and Chui as applied to claim 1 above, and further in view of Boyd (2002/0065477).
With respect to claim 13, the modified Boyd shows all the elements as claimed above but lacks using a preset algorithm to determine the one or more action signals based on a preset sensitivity of one or more ranges; and controlling the motor based on the preset sensitivity of one or more ranges.
However, Boyd teaches using a preset algorithm (set in the audio input/filter) to determine the one or more action signals (identifying one or more beat/rhythm of music and in turn activates the vibratory motor; see [0017], lines 1-3) based on a preset sensitivity of one or more ranges (trigger frequencies, 18, fig 4; see also [0017], lines 6-7); and controlling the motor includes actuating the accessory that is a sexual stimulation device at the parameter-dependent intensity (an effect of vibration corresponding to the beat/rhythm of the music audio input, see [0017], lines 11-14)based on the preset sensitivity of one or more ranges to sexually stimulate the human user (see schematic of fig 4 from the audio input through the sensitivity through the driving circuitry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory module of Boyd to include the algorithm as taught by Boyd so as to only activate the motor within a range in which the beat/rhythm of sound is identifiable (see [0017], lines 4-5 of Boyd).
Claims 14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Tuck as applied to claim 1 above, and further in view of Kobashikawa (2004/0082831).
With respect to claim 14, the modified Boyd shows all the elements as claimed above but lacks associate a tipping signal with an activation command of an audio control function in advance; and activate the activation command to provide the audio control function to the human user.
However, Kobashikawa teaches associate a tipping signal (billings, [0065], lines 1-13) of the human user with an activation command and activate the activation command to provide function to the human user ([0078], lines 1-16; user joins a session and is billed for activation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boyd to include a tipping signal as taught by Kobashikawa so as to reward the user for spending his/her money.
With respect to claim 19, the modified Boyd shows all the elements as claimed above but lacks providing a model device of a human model and a model accessory and 36controlling the motor of both of the accessory and the model accessory using the one or more action signals.
However, Kobashikawa teaches providing a model device of a human model (297, fig 8); providing a model accessory (5, fig 1) configured to communicate with the model device (see [0057], liens 6-7), the model accessory including a motor (40, fig 1); and 36controlling the motor of both of the accessory and the model accessory using the one or more action signals to perform the predefined act at the parameter-dependent intensity synchronously (see fig 8, two systems of accessories working over the internet to perform desired functions; see [0043], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boyd to include a second model system as taught by Kobashikawa so as to provide a replicated system to engage in sexual climax with a partner.
Note after the modification and replication of the system of Liu the model device and accessory would be controlled by sound.
With respect to claim 20, the modified Boyd shows displaying video (video chat) of the accessory sexually stimulating the human user and the model accessory sexually stimulating the human model in a chat room (group session; [0065], lines 1-5 of Kobashikawa) synchronously with receiving or obtaining the audio data (the device of Boyd will receive the audio and perform a function at the same time after the modification by Kobashikawa).
With respect to claim 21, the modified Boyd shows all the elements as claimed above but lacks associate a tipping signal with an activation command of an audio control function in advance; and activate the activation command to provide the audio control function to the human user.
However, Kobashikawa teaches associate a tipping signal (billings, [0065], lines 1-13) of the human user with an activation command and activate the activation command to provide function to the human user ([0078], lines 1-16; user joins a session and is billed for activation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boyd to include a tipping signal as taught by Kobashikawa so as to reward the user for spending his/her money.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2020/0315908) in view of Chui (2006/0247561).
With respect to claim 1, Boyd discloses a system (30, fig 1), comprising an accessory control module (17/19/20/23, fig 2), a processor (11, fig 3); a device of a human user (10, fig 1); and an accessory (2, fig 1) configured to communicate with the device ([0011], lines 9-12), the accessory including a motor (1, fig 2); wherein the accessory control module, the processor, and the accessory are configured to receive audio data using the device (see [0006], lines 1-6); identify at least one parameter of the audio data (audio signal, [0006], lines 6-8), the at least one parameter having one or more parameter values (frequency and audio level; see [0006], lines 13-17); convert the one or more parameter values into one or more action signals (see [0006], lines 12-17); and control the motor using the one or more action signals (see [0014], lines 1-4 to perform a predefined act of the accessory (vibration) at a parameter-dependent intensity (frequency of the sound causes different vibration frequency; [0006], lines 17-20) synchronously with receiving the audio data; wherein the predefined act sexually stimulates the human user (see [0002], lines 1-3), wherein the at least one parameter is frequency (see [0014], lines 1-4 of Boyd) and wherein the predefined act of the accessory that sexually stimulates the human user is vibration (see [0013], lines 20-23 of Boyd) but lacks the accessory control module comprising computer executable code stored in non-volatile memory.
However, Tuck teaches a vibrating device system (fig 8) with an accessory (vibrator; 10, fig 8) comprising computer-executable code (audio signal; see [0049], lines 13-17) stored in non-volatile memory ([0037], lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory control module of Boyd to include a memory as taught by Tuck so as to provide a well-known storage for the programs.
The modified Boyd further lacks proportional change based on the received stream data.
However, Chui teaches a massage device (2, fig 2) controlled by a data stream of music (CD, see [0051], lines 1-3 of Chiu), the parameter- dependent intensity of the predefined act changes proportionally to the one or more parameter values that correspond to the rhythm of the music synchronously with receiving or obtaining the data stream of the music (see [0054], lines 1-3 and 8-10 of Chiu) and wherein the at least one parameter is frequency (audio signals, see [0051], lines 10-12 and frequency detection circuit, claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Boyd to change synchronously with the change in audio as taught by Chiu so as to provide a continuous massage with a variety of speed for increased therapeutic affects for the user.
Response to Arguments
Applicant’s arguments, see pg. 12, second paragraph, filed 9/8/22, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 by Liu (2020/0315908) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection by new prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785